DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on 09/23/2020 and 03/27/2020 have been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
Abstract, Line 4: “at least pull wire” should be changed to “at least one pull wire”.  Please add “one”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 4: “at least pull wire” should be changed to “at least one pull wire”.  Please add “one”.  
Claim 14 objected to because of the following informalities:  
Line 3: “at least pull wire” should be changed to “at least one pull wire”.  Please add “one”.  
Claim 15 objected to because of the following informalities:  
Line 6: “at least pull wire” should be changed to “at least one pull wire”.  Please add “one”.  
Claim 27 objected to because of the following informalities:  
Line 3: “pull wire and configured” should be changed to “pull wire and is configured”.  Please add “is”.
Claim 28 objected to because of the following informalities:  
Line 2: “each of the plurality of pull wires configured” should be changed to “each of the plurality of pull wires is configured”.  Please add “is”.
Claim 30 objected to because of the following informalities:  
Line 3: “at least pull wire” should be changed to “at least one pull wire”.  Please add “one”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a position of the FBG" in line 3, whereas a position of the FBG was already introduced in a claim that claim 3 depends from (claim 2, line 5).  It is unclear whether applicant intended to claim the same or a different position of the FBG.  Consider changing to “the position of the FBG”.
Claim 15 recites the limitation "the position of the FBG" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the FBG" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “at least one Fiber Bragg Grating (FBG)” renders claim 16 (line 2) indefinite.  It is unclear to the Examiner why an FBG is being introduced here when an FBG was already referenced in claim 15, from which claim 16 depends.
The limitation “a position of the FBG” renders claim 16 (line 5) indefinite.  It is unclear to the Examiner whether this position of the FBG is different than the position of the FBG referenced in claim 15, from which claim 16 depends. 
The limitation “a position of the FBG” renders claim 17 (line 5) indefinite.  It is unclear to the Examiner whether this position of the FBG is different than the position of the FBG referenced in claims 15 and 16, from which claim 17 depends.
*Claims 18-30 are also rejected due to their dependency on rejected claims.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 11-20, 23-25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Larkin, et al. (U.S Patent No. 7,930,065) (cited on IDS).
Regarding claim 1, Larkin teaches (Figure 1, element 20; Figure 7, element 700) a medical instrument (abstract; Column 5, line 64-Column 6, line 7; Column 17, lines 25-38), comprising: (Figure 7, elements P and 700) an elongated shaft (Column 17, lines 27-38 – The passive region P may comprise, e.g., an elongate shaft made of a flexible material); and (Figure 2, elements 210, 216, 220; Figure 3, element 320 – optical fiber, e.g. pull wire – Paragraph [0124] of the instant application’s specification explains that optical fibers can be used as pull wires; Figure 7, element 700) at least one pull wire extending from a proximal end of the elongated shaft to the distal end of the elongated shaft, the at least pull wire configured to cause actuation of the medical instrument in at least one degree of freedom (Column 6, lines 6-21; Column 7, line 58-Column 8, line 5 – optical fibers are configured to include bend sensors in order to determine a position and shape of the body, which implies that the optical fiber causes actuation of the medical instrument in at least one degree of freedom; Column 9, lines 33-48; Column 18, lines 34-44), wherein (Figure 2, elements 200 and 250; Figure 3, elements 320 and 340) the at least one pull wire comprises an optical fiber configured to provide an indication of strain along the pull wire (Column 9, elements 21-32; Column 7, line 58-Column 8, line 5 – An optical fiber bend sensor and Fiber Bragg Gratings are part of a system to measure strain in the optical fibers in order to determine a position and shape of the body; Column 9, lines 33-48).
Therefore, claim 1 is unpatentable over Larkin, et al.

Regarding claim 2, Larkin teaches the medical instrument of Claim 1, wherein: (Figure 3, elements 320 and 340a-d; Figure 4, elements G1 and G2) the optical fiber comprises at least one Fiber Bragg Grating (FBG) inscribed therein (Column 9, lines 33-48; Column 10, lines 33-57), and the FBG is configured to reflect light at a wavelength indicative of the strain along the pull wire at a position of the FBG (Column 8, line 58 – Column 9, line 20 – To measure strain, light is sent down the fiber, and the reflected wavelength is a function of the strain on the fiber).
Therefore, claim 2 is unpatentable over Larkin, et al.

Regarding claim 3, Larkin teaches the medical instrument of Claim 2, wherein the wavelength of the light reflected by the FBG is proportional to the strain along the pull wire at a position of the FBG (Column 8, line 58 – Column 9, line 20 – During fabrication of the FBGs, the modulations are spaced by a known distance, thereby causing reflection of a known band of wavelengths.  To measure strain, light is sent down the fiber, and the reflected wavelength is a function (i.e., proportional) of the strain on the fiber).
Therefore, claim 3 is unpatentable over Larkin, et al.

Regarding claim 4, Larkin teaches the medical instrument of Claim 2, wherein (Figure 2, element 220) the optical fiber comprises a core and a cladding surrounding the core (Column 8, lines 51-57), wherein the at least one FBG is inscribed in the core (Column 8, line 58-Column 9, line 3 – An array of Fiber Bragg Gratings is provided within each core).
Therefore, claim 4 is unpatentable over Larkin, et al.

Regarding claim 7, Larkin teaches the medical instrument of Claim 2, wherein (Figure 3, elements 320 and 340a-d; Figure 4, elements 320, G1, and G2) the at least one FBG comprises a plurality of FBGs inscribed in the optical fiber at a plurality of locations along the length of the optical fiber (Column 9, lines 33-48; Column 10, lines 33-57).
Therefore, claim 7 is unpatentable over Larkin, et al.

Regarding claim 8, Larkin teaches the medical instrument of Claim 7, wherein (Figure 2, element 220; Figure 3, elements 320 and 340a-340d) each of the plurality of FBGs is configured to reflect light having a different frequency than the other FBGs of the plurality (Column 8, line 58-Column 9, line 20 – An array of Fiber Bragg Gratings is provided within each core.  Each FBG comprises a series of modulations of the core’s refractive index so as to generate a spatial periodicity in the refraction index; Column 9, line 55-Column 10, line 3 – The Fiber Bragg Gratings are placed in such a way that the distance from each grating to the reflector is unique, which causes the reflection spectrum of each Fiber Bragg Grating to be modulated with a unique modulation frequency, thereby allowing the individual reflection spectra to be determined.).
Therefore, claim 8 is unpatentable over Larkin, et al.

Regarding claim 9, Larkin teaches the medical instrument of Claim 7, wherein the plurality of FBGs are inscribed in the optical fiber at a regular period along the length of the optical fiber (Column 8, line 58-Column 9, line 3 – Each FBG comprises a series of modulations of the core’s refractive index so as to generate a spatial periodicity in the refraction index).
Therefore, claim 9 is unpatentable over Larkin, et al.

Regarding claim 11, Larkin teaches the medical instrument of Claim 1, further comprising: (Figure 2, element 260 (erroneously 280 in Larkin’s Figure 2) – detection system, which is a part of the control system and connected to servo controller; Figure 4, elements 260 – detection system, 330, 410 – optical sensor, e.g., part of optical connector, and 430 – coupling device, e.g., part of optical connector) an optical connector coupled to the optical fiber of the at least one pull wire and configured to couple to an instrument driver (Column 9, lines 21-32; Column 10, lines 4-8), wherein (Figure 4, elements 260, 330, 410, 420) the optical fiber is configured to be optically interrogated by light received from the optical connector via the instrument driver (Column 9, line 49-Column 10, line 32 – The light is coupled into each of the fiber cores, and the light reflected from the core is measured as the light source is swept in wavelength).
Therefore, claim 11 is unpatentable over Larkin, et al.

Regarding claim 12, Larkin teaches the medical instrument of Claim 1, wherein the at least one pull wire comprises a plurality of pull wires (Column 7, line 58-Column 8, line 5 – An optical fiber bend sensor comprising one or more optical fibers (i.e., pull wires) is provided in the bendable region of the body), each of the plurality of pull wires configured to actuate the medical instrument in a separate degree of freedom relative to at least one of the other pull wires of the plurality (Column 7, line 36-Column 8, line 5 – The manipulators will often include flexible members (e.g., cables, optical fibers) for transferring motion from the drive components to the surgical instrument. Each actuator may effectuate movement of one or more joint members in the instrument.  optical fibers are configured to include bend sensors in order to determine a position and shape of the body, which implies that the optical fiber causes actuation of the medical instrument.).
Therefore, claim 12 is unpatentable over Larkin, et al.

Regarding claim 13, Larkin teaches the medical instrument of Claim 1, wherein (Figure 4, elements 410, 420, 422, 460) a Rayleigh scattering probability of the optical fiber is augmented by inducing changes in an index of refraction of the optical fiber (Column 9, line 55 – Column 10, line 32 – Optical Frequency Domain Reflectometry (OFDR) may be used to interrogate the array of Fiber Bragg Gratings (FBGs) with sufficiently low delays such that the bending data can be used as feedback signal in a real-time motion control loop.  The optical source emits light on the FBGs that is reflected and detected by optical detectors.  The optical detectors are coupled to OFDR demodulators to determine strain in a sensor region of each core.).
The Examiner notes that paragraph [0133] of the instant application’s specification teaches that system can interrogate local tension gradients by methods that include but are not limited to, e.g., optical frequency domain reflectometry (OFDR), wavelength division multiplexing, etc.  Paragraph [0137] of the instant application’s specification notes that cross correlation techniques such as optical frequency domain reflectometry (OFDR) can measure this change in the Rayleigh scattering and can extract information regarding the strain.  The Examiner contends that it would have been known to one of ordinary skill in the art that the concept of Rayleigh Scattering Probability, although not explicitly mentioned, is involved and used with the OFDR Interrogation System of Larkin.
Therefore, claim 13 is unpatentable over Larkin, et al.

Regarding claim 14, Larkin teaches the medical instrument of Claim 1, further comprising: (Figure 7, element 730) an end effector at a distal end of the elongated shaft (Column 17, lines 53-61), the end effector configured to be actuated by the at least pull wire (Column 18, lines 34-44 – the optical fiber (i.e., pull wire) may be provided in a channel through the passive region P and/or the active region A.  The position and orientation of the end effectors relative to the distal end can be determined based on the measurements by the actuator sensors.).
Therefore, claim 14 is unpatentable over Larkin, et al.

Regarding claim 15, Larkin teaches (Figure 1, element 2) a medical robotic system (abstract, Column 5, line 55-Column 6, line 12), comprising: (Figure 1, element 20; Figure 7, element 700) a medical instrument configured to be inserted into a region of a body (abstract; Column 5, line 64-Column 6, line 7; Column 17, lines 25-38), the medical instrument comprising: (Figure 7, elements P and 700) -42-an elongated shaft (Column 17, lines 27-38 – The passive region P may comprise, e.g., an elongate shaft made of a flexible material), (Figure 2, elements 210, 216, 220; Figure 3, element 320 – optical fiber, e.g. pull wire – Paragraph [0124] of the instant application’s specification explains that optical fibers can be used as pull wires; Figure 7, element 700) at least one pull wire extending from a proximal end of the elongated shaft to the distal end of the elongated shaft, the at least pull wire configured to cause actuation of the medical instrument in at least one degree of freedom (Column 6, lines 6-21; Column 7, line 58-Column 8, line 5 – optical fibers are configured to include bend sensors in order to determine a position and shape of the body, which implies that the optical fiber causes actuation of the medical instrument in at least one degree of freedom; Column 9, lines 33-48; Column 18, lines 34-44), wherein (Figure 2, elements 200 and 250; Figure 3, elements 320 and 340) the at least one pull wire comprises an optical fiber configured to provide an indication of strain along the pull wire (Column 9, elements 21-32; Column 7, line 58-Column 8, line 5 – An optical fiber bend sensor and Fiber Bragg Gratings are part of a system to measure strain in the optical fibers in order to determine a position and shape of the body; Column 9, lines 33-48); (Figure 3, elements 320 and 340a-d; Figure 4, elements G1, G2, 410 – optical source, 420 – optical detector, 422 – OFDR demodulators) a sensor configured to generate strain data indicative of the strain at the position of the FBG along the pull wire (Column 9, lines 33-48; Column 10, lines 4-15 and 33-57 – The optical detectors detect a signal reflected by the Fiber Bragg Gratings and are coupled to OFDR demodulators to determine the strain in the sensor region of each core associated with the detected signal); and (Figure 1, elements 4, 16, and 20; Figure 2, elements 250, 260 (erroneously 280), and 16 – servo controller, i.e., instrument positioning device) an instrument positioning device configured to be attached to the instrument and control movement of the instrument via actuation of the one or more pull wires (Column 7, lines 3-10 – The servo controller transmits signals instructing the manipulator assemblies to move instruments having shafts which extend into an internal surgical site within the patient body via openings in the body; Column 9, lines 21-32 – The servo controller may utilize the position information as feedback for positioning the instrument).
Therefore, claim 15 is unpatentable over Larkin, et al.

Regarding claim 16, Larkin teaches the system of Claim 15, wherein: (Figure 3, elements 320 and 340a-d; Figure 4, elements G1 and G2) the optical fiber comprises at least one Fiber Bragg Grating (FBG) inscribed therein (Column 9, lines 33-48; Column 10, lines 33-57), and the FBG is configured to reflect light at a wavelength indicative of the strain along the pull wire at a position of the FBG (Column 8, line 58 – Column 9, line 20 – To measure strain, light is sent down the fiber, and the reflected wavelength is a function of the strain on the fiber).
Therefore, claim 16 is unpatentable over Larkin, et al.

Regarding claim 17, Larkin teaches the system of Claim 16, wherein the wavelength of the light reflected by the FBG is proportional to the strain along the pull wire at a position of the FBG (Column 8, line 58 – Column 9, line 20 – During fabrication of the FBGs, the modulations are spaced by a known distance, thereby causing reflection of a known band of wavelengths.  To measure strain, light is sent down the fiber, and the reflected wavelength is a function (i.e., proportional) of the strain on the fiber).
Therefore, claim 17 is unpatentable over Larkin, et al.

Regarding claim 18, Larkin teaches the system of Claim 16, further comprising: (Figure 2, elements 250 and 260 (erroneously 280 on Larkin’s Figure 2); Figure 4, element 260) at least one computer-readable memory having stored thereon executable instructions (Column 8, lines 6-21; Column 20, lines 52-62 – evidence of memory used with the device; Column 10, lines 4-32 – It would be understood to one of ordinary skill in the art that the OFDR FBG Interrogation system carried out by the detection system of the control system would implement executable instructions from a computer-readable memory); and (Figure 2, elements 250 and 260 (erroneously 280 on Larkin’s Figure 2); Figure 4, element 260) one or more processors in communication with the at least one computer- readable memory and configured to execute the instructions to cause the system to at least: (Figure 4, elements 410, 420, 422, 460) receive the strain data from the sensor (Column 10, lines 4-32 – The optical detectors detect a signal reflected by the FBGs.  The optical detectors are coupled to OFDR demodulators to determine the strain associated with the detected signal); and (Figure 4, elements 410, 420, 422, 460) determine the strain at the position of the FBG along the pull wire based on the strain data (Column 10, lines 4-32 – The optical detectors detect a signal reflected by the FBGs.  The optical detectors are coupled to OFDR demodulators to determine the strain associated with the detected signal). 
Therefore, claim 18 is unpatentable over Larkin, et al.

Regarding claim 19, Larkin teaches the system of Claim 18, wherein the instructions, when executed, further cause the system to: determine a shape of the instrument based on the strain (Column 7, line 66-Column 8, line 5).
Therefore, claim 19 is unpatentable over Larkin, et al.

Regarding claim 20, Larkin teaches the system of Claim 16, wherein (Figure 2, element 220) the optical fiber comprises a core and a cladding surrounding the core (Column 8, lines 51-57), wherein the at least one FBG is inscribed in the core (Column 8, line 58-Column 9, line 3 – An array of Fiber Bragg Gratings is provided within each core).
Therefore, claim 20 is unpatentable over Larkin, et al.

Regarding claim 23, Larkin teaches the system of Claim 16, wherein (Figure 3, elements 320 and 340a-d; Figure 4, elements 320, G1, and G2) the at least one FBG comprises a plurality of FBGs inscribed in the optical fiber at a plurality of locations along the length of the optical fiber (Column 9, lines 33-48; Column 10, lines 33-57).
Therefore, claim 23 is unpatentable over Larkin, et al.

Regarding claim 24, Larkin teaches the system of Claim 23, wherein (Figure 2, element 220; Figure 3, elements 320 and 340a-340d) each of the plurality of FBGs is configured to reflect light having a different frequency than the other FBGs of the plurality (Column 8, line 58-Column 9, line 20 – An array of Fiber Bragg Gratings is provided within each core.  Each FBG comprises a series of modulations of the core’s refractive index so as to generate a spatial periodicity in the refraction index; Column 9, line 55-Column 10, line 3 – The Fiber Bragg Gratings are placed in such a way that the distance from each grating to the reflector is unique, which causes the reflection spectrum of each Fiber Bragg Grating to be modulated with a unique modulation frequency, thereby allowing the individual reflection spectra to be determined.).
Therefore, claim 24 is unpatentable over Larkin, et al.

Regarding claim 25, Larkin teaches the system of Claim 23, wherein the plurality of FBGs are inscribed in the optical fiber at a regular period along the length of the optical fiber (Column 8, line 58-Column 9, line 3 – Each FBG comprises a series of modulations of the core’s refractive index so as to generate a spatial periodicity in the refraction index).
Therefore, claim 25 is unpatentable over Larkin, et al.

Regarding claim 27, Larkin teaches the system of Claim 15, wherein: the medical instrument further comprises (Figure 1, element 16 – servo controller, i.e., instrument positioning device; Figure 2, elements 16 and 260 (erroneously 280 in Larkin’s Figure 2) – detection system, which is a part of the control system and connected to servo controller; Figure 4, elements 260 – detection system, 330, 410 – optical sensor, e.g., part of optical connector, and 430 – coupling device, e.g., part of optical connector) an optical connector coupled to the optical fiber of the at least one pull wire and configured to couple to the instrument positioning device (Column 9, lines 21-32; Column 10, lines 4-8), and (Figure 4, elements 260, 330, 410, 420) the optical fiber is configured to be optically interrogated by light received from the optical connector via the instrument positioning device (Column 9, line 49-Column 10, line 32 – The light is coupled into each of the fiber cores, and the light reflected from the core is measured as the light source is swept in wavelength).
Therefore, claim 27 is unpatentable over Larkin, et al.

Regarding claim 28, Larkin teaches the system of Claim 15, wherein the at least one pull wire comprises a plurality of pull wires (Column 7, line 58-Column 8, line 5 – An optical fiber bend sensor comprising one or more optical fibers (i.e., pull wires) is provided in the bendable region of the body), each of the plurality of pull wires configured to actuate the medical instrument in a separate degree of freedom relative to at least one of the other pull wires of the plurality (Column 7, line 36-Column 8, line 5 – The manipulators will often include flexible members (e.g., cables, optical fibers) for transferring motion from the drive components to the surgical instrument. Each actuator may effectuate movement of one or more joint members in the instrument.  optical fibers are configured to include bend sensors in order to determine a position and shape of the body, which implies that the optical fiber causes actuation of the medical instrument.).
Therefore, claim 28 is unpatentable over Larkin, et al.

Regarding claim 29, Larkin teaches the system of Claim 15, wherein (Figure 4, elements 410, 420, 422, 460) a Rayleigh scattering probability of the optical fiber is augmented by inducing changes in an index of refraction of the optical fiber (Column 9, line 55 – Column 10, line 32 – Optical Frequency Domain Reflectometry (OFDR) may be used to interrogate the array of Fiber Bragg Gratings (FBGs) with sufficiently low delays such that the bending data can be used as feedback signal in a real-time motion control loop.  The optical source emits light on the FBGs that is reflected and detected by optical detectors.  The optical detectors are coupled to OFDR demodulators to determine strain in a sensor region of each core.).
The Examiner notes that paragraph [0133] of the instant application’s specification teaches that system can interrogate local tension gradients by methods that include but are not limited to, e.g., optical frequency domain reflectometry (OFDR), wavelength division multiplexing, etc.  Paragraph [0137] of the instant application’s specification notes that cross correlation techniques such as optical frequency domain reflectometry (OFDR) can measure this change in the Rayleigh scattering and can extract information regarding the strain.  The Examiner contends that it would have been known to one of ordinary skill in the art that the concept of Rayleigh Scattering Probability, although not explicitly mentioned, is involved and used with the OFDR Interrogation System of Larkin.
Therefore, claim 29 is unpatentable over Larkin, et al.

Regarding claim 30, Larkin teaches the system of Claim 15, wherein the medical instrument further comprises: (Figure 7, element 730) an end effector at a distal end of the elongated shaft (Column 17, lines 53-61), the end effector configured to be actuated by the at least pull wire (Column 18, lines 34-44 – the optical fiber (i.e., pull wire) may be provided in a channel through the passive region P and/or the active region A.  The position and orientation of the end effectors relative to the distal end can be determined based on the measurements by the actuator sensors.).
Therefore, claim 30 is unpatentable over Larkin, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin, et al. (U.S Patent No. 7,930,065) (cited on IDS) in view of Rogge, et al. (U.S PGPub No. 2014/0053654).
Regarding claims 5 and 21, Larkin teaches the medical instrument of Claim 4 and the system of Claim 20, as indicated hereinabove.  Larkin does not specifically teach the limitation of instant claims 5 and 21, that is wherein the optical fiber further comprises a coating surrounding the cladding.
Rogge teaches that shape of a multi-core optical fiber is determined by positioning the fiber in an arbitrary initial shape and measuring strain over the fiber’s length using strain sensors (abstract).  Rogge teaches that strain sensors such as Fiber Bragg Gratings (FBGs) may be attached to or embedded within the fiber along the fiber’s length (paragraph [0004]).  Rogge teaches (Figure 1, elements 10 and 29) that an example of a potential utility for 3D shape and/or end position sensing of the cable can be for a device such as a piece of minimally invasive surgical equipment (paragraph [0034]).  Rogge also teaches (Figure1A, elements 10, 14, and 21) that the cladding material may have a protective polymeric layer or coating bonded to the cladding material (paragraph [0031]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented a coating on the cladding of the optical fibers in Larkin’s medical instrument and system as Rogge teaches such a coating in analogous art that can be used for a surgical instrument.  One of ordinary skill in the art would have desired for the cladding material to have a coating in order to protect the cladding that surrounds the optical fibers.
Therefore, claims 5 and 21 are unpatentable over Larkin, et al. and Rogge, et al.

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin, et al. (U.S Patent No. 7,930,065) (cited on IDS) in view of Blumenkranz, et al. (U.S PGPub No. 2010/0250000).
Regarding claims 6 and 22, Larkin teaches the medical instrument of Claim 2 and the system of Claim 16, as indicated hereinabove.  Larkin further teaches the limitations of instant claims 6 and 22, that is wherein: (Figure 2, element 220; Figure 3, elements 320 and 330a-330d) the optical fiber comprises a cladding and a plurality of cores located within the cladding (Column 8, lines 51-57; Column 9, lines 33-48 – the fiber includes four optical cores), and (Figure 3, elements 340a-340d) each of the plurality of cores is inscribed with the at least one FBG (Column 9, lines 33-48 – In each core, an array of colinear Fiber Bragg Gratings are disposed).  Larkin does not specifically teach the limitations of instant claims 6 and 22, that is wherein a first one of the cores is concentric with the cladding, each of the remaining cores branch from the first core and run parallel to the first core along a portion of the optical fiber.
Blumenkranz teaches an apparatus and methods for data communication related to sensing forces applied to a surgical instrument and/or a surgical robotic manipulator (paragraph [0003]).  Blumenkranz teaches (Figure 7A, element 102) the possibility of using various strain gauges such as optic fiber type gauges using Bragg grating (paragraph [0049]).  Blumenkranz teaches (Figure 3A, elements 306) a fiber optic splitter which is a 1x4 planar lightwave circuit (PLC) splitter (paragraph [0053]).  Blumenkranz teaches (Figure 3A, elements 316 – silica body, i.e., cladding, 318a-d – waveguides, i.e., cores, 318e – core, i.e., concentric core) light entering waveguides embedded in a silica body at a first end of the silica body is combined to exit at a second end of the silica body, or alternatively light entering at the second end through waveguide 318e is split equally among the four waveguides 318a-318d (paragraph [0053] – see annotated Figure 3A below).  

    PNG
    media_image1.png
    395
    810
    media_image1.png
    Greyscale

Annotated Figure 3A
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented into the medical instrument and system of Larkin an optical fiber with a first core concentric with cladding and the remaining cores branching from the first core and running parallel to the first core because the analogous art of Blumenkranz teaches such an optical fiber.  One of ordinary skill in the art would have desired such an optical fiber in order to allow the use of one optical source to provide light for each core instead of needing multiple light sources to provide light for each core.  Using only one light source can save space and limit the overall bulkiness of the instrument or system.
Therefore, claims 6 and 22 are unpatentable over Larkin, et al. and Blumenkranz, et al.

Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin, et al. (U.S Patent No. 7,930,065) (cited on IDS) in view of Prisco (U.S PGPub No. 2009/0324161).
Regarding claims 10 and 26, Larkin teaches the medical instrument of Claim 2 and the system of Claim 16, as indicated hereinabove.  Larkin does not specifically teach the limitation of instant claims 10 and 26, that is wherein the at least one FBG forms a continuous grating along the length of the optical fiber.
Prisco teaches a shape sensing system for sensing the shape of a flexible body and sensing the position and orientation of an end effector component of a surgical instrument or of an entry guide for one or more surgical instruments in a telerobotic surgical system (paragraph [0002]).  Prisco teaches (Figure 2, element 200) of an optical fiber core portion (paragraph [0028]).  Prisco teaches (Figure 2, elements 200 and 202a-202e) FBGs formed adjacent one another (i.e., continuous) in the optical fiber core (paragraph [0028]).  Prisco teaches (Figure 2, element 200) that a distinctive feature of using Optical Frequency Domain Reflectometry (OFDR), and interferometric techniques in general, for strain interrogation with a fiber as with FBGs formed adjacent one another (Figure 2) is that it allows sensing the strain in the fiber over the FBG’s with a very high resolution as determined by the interrogating laser source coherence length (paragraph [0029]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the feature of an FBG with a continuous grating in the medical instrument and system of Larkin as Prisco teaches such a feature in analogous art.  One of ordinary skill in the art would have found it obvious that Prisco’s teachings of adjacent FBG’s with the possibility of no tether segment or boundary regions (see paragraph [0028] and Figure 2 of Prisco) is equivalent to an FBG with a continuous grating.  One of ordinary skill in the art would have desired such a configuration of a continuous grating for the ability to sense strain in the fiber over the FBG’s with a very high resolution (see paragraph [0029] of Prisco) which can increase overall accuracy of the strain determination.
Therefore, claims 10 and 26 are unpatentable over Larkin, et al. and Prisco. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Udd (U.S PGPub No. 2011/0090486) teaches fiber shape sensing or measuring systems, devices, and methods which allow for measurement of three dimensional bending of various fibers.  Chan, et al. (U.S PGPub No. 2013/0131499) teaches an apparatus, system, and method for imaging and treatment using optical position sensing.  Childers, et al. (U.S PGPub No. 2006/0013523) teaches a fiber optic position and shape sensing device and method relating thereto.  Udd (U.S Patent No. 8,989,528) teaches optical fiber grating sensors and methods of manufacture.  Ramamurthy, et al. (U.S Patent No. 8,864,655) teaches an instrument system that includes an elongate body, an optical fiber, and a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792